Citation Nr: 1506555	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of back strain with arthritis (low back disability).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992 and from May 1994 to September 1994.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran applied for an increased rating for his service-connected residuals of back strain in February 2007, and the Agency of Original Jurisdiction (AOJ) denied a rating in excess of 20 percent for the disability in an October 2007 rating decision.  A few days after the issuance of the rating decision, the Veteran requested to "reopen" his claim for consideration of service connection for arthritis and a bulging disc in his back.  In a July 2008 rating decision, the AOJ granted service connection for arthritis and combined that condition with the residuals of back strain, continuing the prior 20 percent rating.  The AOJ also denied service connection for a bulging disc, finding that the claimed condition was not due to service.  The Veteran appealed from the decision as it pertained to the rating assigned for arthritis, but not for the determination as to the bulging disc.

In connection with his appeal, the Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2011.  A transcript of that proceeding has been associated with the claims file.

This case was previously before the Board in November 2011, when it was remanded for additional development.  That development having been completed, the case is again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for sleep apnea and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to February 29, 2012, the Veteran's back disability manifested by flexion no less than 60 degrees, with less movement than normal, pain on movement, fatigue, weakness, and difficulty sitting, standing, walking, and carrying objects heavier than 30 pounds.  The Veteran was not shown to have forward flexion limited to 30 degrees or less, ankylosis of the thoracolumbar spine, or intervertebral disc syndrome productive of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2.  From February 29, 2012, the Veteran's back disability manifested by flexion to 25 degrees, with less movement than normal, pain on movement, fatigue, weakness, and difficulty sitting, standing, walking, and carrying objects heavier than 30 pounds.  Intervertebral disc syndrome productive of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months or ankylosis of the thoracolumbar spine have not been shown.


CONCLUSIONS OF LAW

1.  For the period prior to February 29, 2012, the criteria for a rating in excess of 20 percent for the Veteran's back disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  From February 29, 2012, the criteria for a rating of 40 percent, but no higher, for the Veteran's back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this case in November 2011.  The Board specifically instructed the AOJ to obtain any outstanding VA medical records, including those from Central Alabama Health Care System and the Montgomery VAMC from April 2009 forward, to obtain the Veteran's records from the Social Security Administration (SSA), to afford the Veteran a new examination for his service-connected low back disability, and to readjudicate the Veteran's claim.  Subsequently, the Veteran's outstanding VA medical records were obtained, his SSA records were obtained, he was afforded a VA examination for his low back disability in February 2012, and his claim was readjudicated in a July 2012 Supplemental Statement of the Case.  Thus, there has been compliance with the Board's remand instructions.  See Stegall, 11 Vet. App. at 271.



Duties to Notify and Assist

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Letters from VA dated in November 2007 and October 2008 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The letters also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's VA medical records, private treatment records, and SSA records are in the claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran VA examinations in August 2007, April 2008, and February 2012.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In the Veteran's October 2014 appellate brief, the representative raised the question of whether a more contemporaneous examination was necessary.  While the Board acknowledges that the February 2012 VA back examination was conducted nearly three years ago, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  Although the Veteran's representative correctly notes that a contemporaneous examination is warranted if the disability has increased in severity, neither the representative nor the Veteran has asserted that the Veteran's low back disability has worsened.  Moreover, the evidence of record does not suggest that there has been a material change in the Veteran's low back disability since his last examination.  Accordingly, a remand for a contemporaneous examination is not warranted.

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal and solicited information from the Veteran regarding any outstanding evidence that may support his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the nature and severity of his symptoms.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, with respect to the claim at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2014), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 (2014) and 38 C.F.R. § 4.45 (2014), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  The rating schedule is also intended to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Related considerations include instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2014).

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, disabilities are evaluated as follows:

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire spine (100 percent);

38 C.F.R. § 4.71a, General Rating Formula (2014).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  Id. at Note (2) (2014).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  Id. at Note (6) (2014).  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Id.  A 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Analysis

According to a December 2006 private treatment record for care following a motor vehicle accident in September 2006, the Veteran complained of back pain from time to time, especially in the lower part in the lumbar area.  Range of motion testing was performed on his cervical spine but not his dorsolumbar spine due to the Veteran's difficulty in getting up from his chair.

According to a May 2007 VA pain assessment note, the Veteran reported chronic pain in his lower back.  He described the pain as constant, sharp, aching, and radiating.  He said it affected his general activity, normal work, ability to concentrate, and his social interaction.  

The Veteran was provided a VA examination in August 2007.  The Veteran denied any bedbound episodes or the use of sick days during the last 12 months related to his back.  The Veteran rated his pain as a 7 to 8 out of 10, and reported weakness, stiffness, and spasms.  He stated that numbness radiated to his bilateral thighs intermittently.  He also reported flare-ups one hour in duration that occurred at least 4 to 5 times per week.  He also said that he had additional limitation of motion or functional impairment of 10 to 25 percent with a flare of pain.  The Veteran reported he lost 45 pounds in the last 12 months, had problems with malaise, numbness to the lower extremities, and episodic constipation.  He said he could walk up to 40 feet, experienced unsteadiness, but denied falls.  He said he was unable to stand longer than 3 minutes, and could not lift heavy objects greater than 25 pounds.  Additionally, he said his back pain inhibited sexual intercourse, and had trouble with repetitive bending and stooping while cleaning in his house.

On physical evaluation, the examiner noted there was no obvious gibbous, nor was any curvature of the spine evident.  On palpation of the lumbar spine, the Veteran had sacroiliac joint tenderness and tenderness at L3-L5.  He also had mild paraspinal muscle tenderness.  The examiner observed no evidence of spasm.  

Range of motion testing showed flexion to 90 degrees with pain, extension to 30 degrees with mild pain, lateral flexion to 20 degrees bilaterally with mild pain, and rotation to 10 degrees bilaterally with mild pain.  The Veteran had an increase in pain and a 10 percent decrease in range of motion with repetitive testing.  The Veteran also had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing.  The Veteran had normal muscle strength in his legs, and was noted to have somewhat diminished reflexes on the left and trace reflexes on the right.  Achilles tendon reflexes were trace on the left and absent on the right.  The Veteran was unable to stand on his toes.  Distal sensation and pulses were intact.

A January 2008 VA medical record noted the Veteran had chronic low back pain and muscle spasms.

According to an April 2008 VA examination report, the Veteran complained of pain, weakness, stiffness, and spasm.  He also reported numbness that radiated to his thighs intermittently.  He continued to report flare-ups during which his pain increased to a 10 out of 10; he said these flare-ups occurred 4 to 5 times per week and lasted up to 2 hours.  He said that his flare-ups caused additional functional impairment and limitation in range of motion of up to 25 percent of his normal functioning.  He also reported problems of episodic constipation.  

Range of motion testing showed flexion to 60 degrees with pain, extension to 24 degrees with pain, lateral flexion to 20 degrees with pain on the right, and rotation to 10 degrees bilaterally with pain on the right.  The Veteran had increased pain but no reduced range of motion with repetitive testing.  The Veteran had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing.  A noticeable limp was observed, which the examiner related to the Veteran's right ankle trauma.  The examiner stated that although the Veteran's diagnosed muscle strain was related to service, his diagnosed L4-5 disc herniation was less likely than not related to service, and was more likely due to his previous occupation and the severe trauma incurred secondary to his 2006 motor vehicle accident.  

A January 2011 VA medical record showed the Veteran reported that he experienced back pain with walking 20 to 30 feet, sitting for 20 to 30 minutes, and lifting over 30 pounds.  He also reported pain radiation to both hips, and to the posterior thigh.  A March 2011 VA medical record showed nerve conduction and electromyography (EMG) results indicating no evidence of right lumbar radiculopathy.  The examiner noted that the Veteran had peripheral nerve damage of the right peroneal and posterior tibial nerves, most likely at the ankle where he had his 2006 car accident and subsequent surgery.

The Veteran was afforded a VA examination in February 2012.  He reported that he had low back pain with spasm, and that the pain traveled down his right lower extremity 3 to 4 times per week.  He also reported that the back pain occurred 2 to 3 times a day, with flare-ups occurring 2 to 3 times per day lasting a few minutes.  He said he occasionally used a back brace, and regularly used a cane for his back.  

Range of motion testing showed flexion to 55 degrees with pain at 55 degrees, extension to 25 degrees with pain at 25 degrees, right lateral flexion to 20 degrees with no pain, left lateral flexion to 10 degrees with no pain, right lateral rotation to 10 degrees with pain at 10 degrees, and left lateral rotation to 10 degrees with pain at 10 degrees.  Repetitive testing was performed, after which the Veteran had flexion to 25 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 5 degrees, and left and right lateral rotation to 10 degrees.  The examiner stated that the Veteran had additional functional loss after repetitive testing in the form of less movement than normal and pain on movement.  The examiner found the Veteran had localized tenderness or pain to palpation in the lower lumbar spine, but noted the absence of guarding or muscle spasm.  Sensory testing was normal.  

The examiner noted that the Veteran had signs or symptoms due to radiculopathy, but only indicated the presence of mild intermittent pain in the Veteran's right lower extremity; he also noted the March 2011 nerve conduction study and EMG results indicating that the Veteran did not have right lumbar radiculopathy.  The examiner stated that the Veteran did not have any other signs or symptoms of radiculopathy, and did not indicate that the femoral, sciatic, or other nerves were affected.  The examiner also noted the absence of any other neurologic abnormalities or findings related to the Veteran's back disability, and indicated the Veteran did not have a diagnosis of intervertebral disc syndrome.  The examiner reported that the Veteran's back disability affected his ability to work by preventing him from lifting heavy objects and making it difficult for him to walk, stand, or sit for too long.

The Board also considered the lay statements of the Veteran.  During his August 2011 hearing, the Veteran testified that after the repetitive testing done during the April 2008 VA examination, his pain prevented him from driving home.  He said that he had radiating pain through his leg the next day, and that he stayed at home for a day and a half because he could not do much following the exertion.  See Hearing Transcript, pg. 4.  

For the period prior to February 29, 2012, the Board finds that the Veteran's symptoms do not warrant a rating in excess of 20 percent.  The August 2007 VA examination report showed results commensurate with a noncompensable rating, and the April 2008 VA examination report indicated the Veteran had flexion to 60 degrees, which is on par with the 20 percent rating assigned for that period.  Additionally, although the Veteran had increased pain upon repetitive testing, he had no reduction in his range of motion.  Despite his report that he experienced 10 to 25 percent additional limitation in range of motion upon flare-ups during the April 2008 VA examination, the Veteran has not been shown to be competent to identify a specific level of disability, such as one determined based on range of motion testing.  Thus the Board finds the April 2008 VA examiner's report to be of more probative value regarding the Veterans' lack of a decrease in range of motion following repetitive testing.  Accordingly, his symptoms during this period warrant a 20 percent rating.

Beginning February 29, 2012, the evidence of record supports a rating of 40 percent.  The Board notes that the Veteran's initial range of motion results were on par with a 20 percent rating.  However, repetitive testing showed flexion to 25 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 5 degrees, and left and right lateral rotation to 10 degrees.  VA regulations provide that the provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2014).  Here, because the Veteran experiences greater limitation of motion due to flare-ups, his back disability warrants the higher 40 percent rating from February 29, 2012 forward.

The Board notes that at no point during the appeal period has the Veteran been shown to have unfavorable ankylosis of the thoracolumbar spine.  Accordingly, a rating in excess of 40 percent is not warranted at any point during the appeal period.

Additionally, the evidence does not support a finding that the Veteran's back disability resulted in any neurological abnormality, such as bowel or bladder impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2014).  Although during his August 2007 and April 2008 VA examinations the Veteran reported episodic constipation, the examiners did not relate it to his back disability.  Additionally, the February 2012 examiner stated that the Veteran did not have any other neurologic abnormalities or findings related to his back disability.  To the extent that the Veteran reported numbness, pain, and weakness in his right lower extremity, the Board notes that the March 2011 nerve condition study and EMG report indicated that the Veteran's peripheral nerve damage of the right peroneal and posterior tibial nerves was most likely at the ankle where he had his prior accident and surgery.  Further, that report showed no evidence of right lumbar radiculopathy.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not suggest an exceptional disability picture for which the available schedular evaluation for the service-connected disability may be inadequate.  

The Board notes that the Veteran's back disability is manifested by subjective complaints of pain, weakness, numbness, fatigue, lack of endurance, difficulty sitting, standing, walking, and carrying objects heavier than 30 pounds, and pain interfering with sexual intercourse and other activities of daily living, as well as objective findings of limitation of movement to 25 degrees flexion, less movement than normal.  These findings are contemplated by the rating criteria.

Moreover, as to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  Specifically, the Veteran's back disability has not been shown to result in frequent hospitalizations at any point.  The Veteran reported he was forced to stop working following his September 2006 motor vehicle accident during he had multiple traumas with right tibia and fibula fracture, left forearm fracture, left proximal femur fracture, right L2 transverse process fracture, and left C7 laminar fracture.  The Board found no evidence record indicating the Veteran missed work due to his service-connected back disability.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his back disability to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.


ORDER

For the period prior to February 29, 2012, entitlement to disability rating in excess of 20 percent for a back disability is denied.

From February 29, 2012, entitlement to a disability rating of 40 percent, but no higher, for a back disability is granted.




REMAND

With respect to the Veteran's sleep apnea claim, the Veteran requested a travel board hearing on his February 2014 VA Form 9.  A review of the record indicates the Veteran has not been afforded a hearing as requested.  Accordingly, it is appropriate to remand this matter for due process reasons.

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2014).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran is service-connected for residuals of back strain with arthritis, evaluated as 40 percent disabling.  As such, he does not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2014) for a TDIU.

However, VA regulations provide that if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2014), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2014).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2014); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board notes that none of the Veteran's VA examinations has addressed whether his service-connected back disability affects his ability to obtain or maintain substantially gainful employment.  However, a SSA disability determination indicates that the Veteran is precluded from substantially gainful employment due in part to his back disability.

The Veteran's previous employment has consisted of construction work, presser, poultry work, stocker, quality control technician, and meter reader.  The record also suggests the Veteran has a high school education.  Taken together, the above facts suggest the Veteran's service-connected disability may preclude him from securing or following a substantially gainful occupation.

Nevertheless, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the TDIU claim.

Thus, the Board refers the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any other outstanding VA treatment records and associate them with the claims file.

2.  Submit the TDIU issue to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2014).  The Veteran's service-connected disability, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  The response from the Under Secretary for Benefits or the Director of Compensation and Pension Service must be included in the claims file.

3.  Thereafter, readjudicate the Veteran's TDIU claim based upon the relevant evidence, to include the response from the Under Secretary for Benefits or the Director of Compensation and Pension Service.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a Supplemental Statement of the Case (SSOC) and provide them an opportunity to respond.

4.  Take appropriate steps to schedule the Veteran for a travel board hearing with a VLJ in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


